           Case 2:19-cv-01859-RSM-BAT Document 73 Filed 02/23/21 Page 1 of 1




 1

 2

 3

 4

 5
                                UNITED STATES DISTRICT COURT
 6                             WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 7

 8   DAVID ALLEN GILLUM,

 9                              Plaintiff,                CASE NO. 2:19-cv-01859-RSM-BAT

10           v.                                           ORDER CLARIFYING
                                                          SCHEDULING DEADLINES
11   CAPTAIN DEAN OWENS, et al.,

12                              Defendants.

13          The Court issued two orders that contain conflicting scheduling deadlines. Dkts. 68, 72.
14   The Court CLARIFIES that the correct scheduling deadlines are contained at Docket Number
15   72 (Order Regarding Initial Disclosures, Joint Status Report, and Early Settlement):
16                  Deadline for FRCP 26(f) Conference:                 3/18/2021
17                  Initial Disclosures Pursuant to FRCP 26(a)(1):      4/1/2021
18                  Combined Joint Status Report and Discovery
                    Plan as Required by FRCP 26(f)
19                  and Local Civil Rule 26(f):                         4/15/2021
20   The parties should refer to the Order at Docket Number 72 for further detail.
21          DATED this 23rd day of February, 2021.
22

23                                                       A
                                                         BRIAN A. TSUCHIDA
                                                         Chief United States Magistrate Judge

     ORDER CLARIFYING SCHEDULING
     DEADLINES - 1
